HOUSTON, Justice.
The judgment entered on the jury’s verdict for Dr. David Young is affirmed. However, the trial court’s order granting a new trial on the plaintiffs claim against Jefferson Clinic, P.C., is reversed on the ground that the evidence does not sufficiently indicate that any physician/employee of the clinic breached the appropriate standard of care in treating the plaintiff. In this respect, the case is remanded for the trial court to grant the clime’s motion for a judgment notwithstanding the verdict.
1950388 — REVERSED AND REMANDED WITH INSTRUCTIONS.
1950473 — AFFIRMED.
HOOPER, C.J., and ALMON, INGRAM, and BUTTS, JJ., concur.